               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

GEORGE BYRAN WALTERS,                            )
                                                 )
                            Petitioner,          )
                                                 )
v.                                               )      Case No. CIV-19-232-SLP
                                                 )
ERIC D. WILSON, Warden,                          )
                                                 )
                            Respondent.          )

                                          ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Shon T.

Erwin [Doc. No. 4] filed March 13, 2019, wherein he recommends that Plaintiff’s action

be transferred to the United States District Court for the Northern District of Texas. No

objection to the Report and Recommendation has been filed nor has an extension of time

in which to object been sought or granted. Therefore, the Report and Recommendation of

the Magistrate Judge is ADOPTED and the Clerk of the Court is directed to transfer this

matter to the United States District Court for the Northern District of Texas.

       IT IS SO ORDERED this 15th day of April, 2019.
